DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         RADIM PARCHANSKY,
                              Appellant,

                                     v.

                       ANA GRACIELA CORREA,
                             Appellee.

                               No. 4D20-334

                          [December 17, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Nickolaus Hunter Davis, Judge; L.T. Case No. FMCE 14-
003372 (40).

   Radim Parchansky, Miramar, pro se.

   No appearance for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., MAY and ARTAU, JJ., concur.

                           *          *          *

   Not final until disposition of timely filed motion for rehearing.